Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Claim 1-14 are pending  and  are  under consideration in the instant office action.
 
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/02/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
Present application  which claims benefit under 35 U.S.C. §119(e) to
U.S. Provisional Patent Application No. 62/936 ,270, filed November 15, 2019, 62/943,605, filed December 4, 2019, and 63/067,411, filed August 19, 2020. Applicant is reminded that a later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112, 
The disclosure of prior-filed U.S. Provisional Patent Application No. 62/936,270, filed November 15, 2019, or 62/943,605, filed December 4, 2019, each fail to provide adequate written support and/or enabling guidance as required under 35 U.S.C. §112(a) or the first paragraph of pre-AlA 35 U.S.C. §112 for the subject matter of instant claims 1 and 3-12. Specifically, the prior-filed ‘270 or ‘605 applications fail to provide adequate written support for Applicant’s limitation requiring administration of docarpamine to a patient with ascites in a therapeutically effective amount of “greater than 2,250 per day” (claim 1), or “greater than 3,500 mg/day’ (claim 3). Applicant should note that the prior-filed ‘270 or ‘605 applicationsdo appear to provide adequate written support and/or enabling guidance as required by 35 U.S.C.§112(a) (pre-AlA first paragraph) for the subject matter of instant claims 13-14. As such, Applicant’s claims 1 and 3-12 presently under examination are not entitled to the benefit of the earlier filing dates of the prior-filed ‘270 or ‘605 applications.
The disclosure of prior-filed U.S. Provisional Patent Application No. 63/607,411, filed August 19, 2020, appears to provide adequate written support and/or enabling guidance as required under 35 U.S.C.§112(a) (pre-AlA first paragraph) for Applicant’s limitation requiring administration of docarpamine to a patient with ascites in a therapeutically effective amount of “greater than 2,250 per day” (claim 1). The ‘411 application does not, however, provide adequate written support for the narrower amount of “greater than 3,500 mg/day”, as required by instant claim 3. As such, Applicant’s claim 3 presently under examination is not entitled to the benefit of the 
The Examiner will revisit the issue of priority as necessary each time the claims are amended.
Objections to the Claims
 Claims 3-5 are objected to for reciting “[a] method according to” a previously set forth claim (instead of “[t]he method”, which is improper). Appropriate correction is required. Applicant may wish to consider amending the claim to recite “[t]he method according to” the recited claim to obviate the instant objection, but is reminded that the adoption of such suggestion does not necessarily equate to the obviation of any other objection and/or rejection set forth infra. 

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):
(6) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In claim 1, Applicant recites “wherein said therapeutically effective amount of docarpamine is greater than 2,250 per day”, but fails to set forth the units of the recited quantity. It is unclear whether the recited quantity is milligrams, micrograms, grams, or some other unidentified unit’. Clarification is required. For the purposes of examination, Applicant’s claim 1 will be interpreted as providing for an amount of docarpamine that is > 2,250 mg/day.
In claim 3, Applicant recites “[a] method according to claim 2”, which renders the claim indefinite because claim 2 is cancelled. As a result, it is unclear if claim 3 is intended to depend from claim 1, or another claim. Clarification is required.
In claim 4, the term “equivalent doses of an alternative loop-acting and/or distal-acting diuretic” renders the claim indefinite because it is unclear if the phrase “equivalent doses” implies equivalence in numeric quantity (i.e., >80 mg/day of an alternative loop diuretic, or >100 mg/day of an alternative distal diuretic), or equivalence in therapeutic effect (in which case the claim is additionally indefinite for failing to set forth the specific objective parameters used to define the standard by which to measure the “equivalence’). Clarification is required.
In claim 5, the limitation “the dose of diuretic agents” lacks sufficient antecedent basis, as the preceding text of such claim, or claim 1 from which claim 5 depends, fails to set forth any reference to a 1,   “diuretic agent[s]”. As a result, it is unclear if Applicant 
In claim 5, Applicant recites “wherein the dose of diuretic agents is not limited by diuretic-induced renal impairment’, which renders the claim indefinite because it is unclear if Applicant intends to claim that (i) the patient with ascites does not exhibit diuretic-induced renal impairment, (ii) the patient with ascites exhibits diuretic-induced renal impairment, but such impairment does not require the diuretic dose to be reduced as a result, or (iii) either interpretation. Clarification is required.
In claim 9, the limitation “wherein said patient has a serum aldosterone level exceeding 21 ng/dL (582.5 pmol/L) and or a serum renin concentration exceeding 40 pg/mL (1.0 pmol/L)” renders the claim indefinite because it is unclear if the phrase “and or” is intended to mean (i) and, (ii) or, or (iii) and/or. Clarification is required.
In claim 10, the phrase “prior to treatment” renders the claim indefinite because it is unclear if Applicant refers to (i) docarpamine treatment, (ii) diuretic treatment, or (iii) both. Clarification is required. 
In claim 11, Applicant recites “wherein said patient is unresponsive to sodium-restricted diet and intensive diuretic therapy”, which renders the claim indefinite because it is unclear if (i) the patient’s ascites is unresponsive to sodium-restricted diet and intensive diuretic therapy (e.g., in volume), or (ii) the patient is “unresponsive” in some other unidentified manner (e.g., laboratory parameters, such as sodium blood levels, aldosterone, renin, albumin, etc.). Clarification is required.
In claim 11, the limitation that “said patient is unresponsive to sodium-restricted diet and intensive diuretic therapy” renders the claim indefinite because Applicant 
In claim 12, the phrase “prior to treatment” renders the claim indefinite because it is unclear if Applicant refers to (i) docarpamine treatment, (ii) diuretic treatment, or (iii) both. Clarification is required.
As claims 6-8 do not clarify these points of ambiguity in the claims, they must also be rejected on the same grounds.
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AlA second paragraph) and are, thus, properly rejected.

2. Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, Applicant recites “[a] method of treating a patient with ascites” via “administering to said patient a first amount of docarpamine; obtaining the concentration of dopamine in the blood, serum or plasma of said patient; and administering a second amount of docarpamine to said patient, wherein said second amount is selected based on the concentration of dopamine obtained’.

concentration of dopamine obtained’ from the blood, serum or plasma of the patient with ascites, but it is unclear in what manner the amount of docarpamine is selected specifically as a result of the obtained dopamine concentration. Without such clearly defined objective boundaries defining the manner of “selection” of the second docarpamine amount based upon the dopamine concentration obtained from blood, serum or plasma testing, the identification and selection of this “second amount of docarpamine” would rely on the subjective determination of one of ordinary skill in the art at the time of the invention and, thus, fails to clearly and precisely define the metes and bounds of the claimed subject matter. MPEP §2173.05(b)(IV) clearly states that “[c]laim scope cannot depend solely on the unrestrained subjective opinion of a particular individual purported to be practicing the invention” (citing to Datamize LLC v.
Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)). Clarification is required.
For these reasons, the claim fails to meet the tenor and express requirements of 35 U.S.C.§112(b) (pre-AlA second paragraph) and is, thus, properly rejected.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale,or otherwise available to the public before the effective filing date of the claimed invention.
 Claims 1-3, 5, 8 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funasaki et al. (“Effects of a New Orally Active Dopamine Prodrug, Docarpamine, on Refractory Ascites :A Pilot Study’, Am J Gastroenterol, 1999; 94:2475-2481, cited by Applicant on the  IDS).
Funasaki et al. teaches an experimental study of 10 cirrhotic patients with ascites refractory to standard medical treatment, including dietary sodium restriction and spironolactone or furosemide diuretic  therapy for 2-6 months, admitted to hospital for treatment of ascites (col.2, para.4, p.2476-col.2, para.2, p.2477). Funasaki et al. teaches that after hospitalization, patients were given diets containing 50 mEq/day sodium and treated with the same diuretic dose given in the two week period prior to hospitalization (col.2, para.2, p.2477; col.1, para.2, p.2478). Funasaki et al. teaches that the cirrhotic patients were divided into two treatment groups: (i) docarpamine (n=5), administered as 2250 mg 3 times daily, or (ii) placebo (n=5) (col.2, para.2, p.2477). Funasaki et al. teaches that cirrhosis etiology in the 10 cirrhotic subjects was either due 
In claim 1, Applicant recites “[a] method of treating a patient with ascites” via “administering tosaid patient a therapeutically effective amount of docarpamine” which is >2,250 mg/day’.
 In claim 2-3, Applicant further limits the amount of docarpamine to >3,500 mg/day. Funasaki et al. teaches the administration of 2250 mg docarpamine three times daily, to cirrhotic patients with refractory ascites — a total dose of 6750 mg/day, which is >2250 mg/day (claim 1) and >3500 mg/day (claim 3).
In claim 5, Applicant recites that “the dose of diuretic agents is not limited by diuretic-induced renal impairment”.  Funasaki et al. teaches that docarpamine therapy 
In claim 8, Applicant recites that the ascites “is not caused by cirrhosis due to viral hepatitis or primary biliary cholangitis”. As Funasaki et al. teaches that the cirrhotic patients treated with docarpamine exhibited cirrhosis as a result of viral hepatitis (i.e., the ascites is not caused by primary biliary cholangitis) or primary biliary cholangitis (i.e., the ascites is not caused by viral hepatitis), such teachings meet Applicant’s claim 8.
In claim 13, Applicant recites “[a] method of treating a patient with diuretic intractable ascites” via “administering to said patient a therapeutically effective amount of docarpamine”, wherein said patient experienced one or more diuretic-induced complications, e.g., diuretic-induced renal impairment.
Funasaki et al. teaches the administration of oral docarpamine at a dose of 2250 mg three times daily to cirrhotic patients with refractory ascites, noting further that diuretic-induced renal impairment was noted in 4 of the 10 study subjects, as evidenced by abnormally high levels of BUN and serum creatinine (col.2, para.3, p.2480). Per Funasaki’s Table 6, at least two of these four study subjects with diureticinduced renal impairment exhibited creatinine levels of >2 mg/dL prior to docarpamine therapy (in Table 6 As set forth above, under the heading “Claim Rejections — 35 USC §112(b) (Pre-AIA  Second

With Regards to Claim 14,  Funasaki et al. teaches an experimental study of seven patients with cirrhosis — two of which exhibited ascites — and six healthy subjects as controls (col.2, para. 3, p.2475-col.1, para.1, p.2476). Funasaki et al. teaches that 750 mg docarpamine was orally administered to the subjects with tap water (100 mL) after breakfast (col.1, para.2, p.2476). Funasaki et al. teaches that blood samples were obtained following the single 750 mg oral dose of docarpamine, and plasma levels of free dopamine were measured in the blood sample, after which patients were administered oral docarpamine 2250 mg three times daily for one week duration (col.2, para.2, p.2476). Funasaki et al. teaches that blood samples were obtained again following oral docarpamine (2250 mg three times daily) to determine 
Therefore, claims 1-3, 5, 8 and 13-14 are properly anticipated under AIA  35 U.S.C. §102(a)(1).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-8, 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Funasaki et al. (“Effects of a New Orally Active Dopamine Prodrug, Docarpamine, on Refractory Ascites: A Pilot Study’, Am J Gastroentero!l, 1999; 94:2475-2481, cited by Applicant on the 08/02/2021 IDS) in view of  Arroyo et al. (“Definition and Diagnostic Criteria of Refractory Ascites and Hepatorenal Syndrome in Cirrhosis”, Hepatology, 1996; 23(1):164-176, cited by Applicant on the 08/02/2021 IDS).
Funasaki et al. teaches an experimental study of 10 cirrhotic patients with ascites refractory to standard medical treatment, including dietary sodium restriction and spironolactone or furosemide diuretic  therapy for 2-6 months, admitted to hospital for treatment of ascites (col.2, para.4, p.2476-col.2, para.2, p.2477). Funasaki et al. 
In claim 1, Applicant recites “[a] method of treating a patient with ascites” via “administering tosaid patient a therapeutically effective amount of docarpamine” which is >2,250 mg/day’.

In claim 5, Applicant recites that “the dose of diuretic agents is not limited by diuretic-induced renal impairment”.  Funasaki et al. teaches that docarpamine therapy was effective to reduce BUN and serum creatinine levels (a manifestation of diuretic-induced renal impairment), thereby suggesting that the diuretic dose may be modified given this effect of reversing diuretic-induced renal impairment, as evidenced by increased renal blood flow and glomerular filtration rate in the cirrhotic patients with ascites.
In claim 8, Applicant recites that the ascites “is not caused by cirrhosis due to viral hepatitis or primary biliary cholangitis”. As Funasaki et al. teaches that the cirrhotic patients treated with docarpamine exhibited cirrhosis as a result of viral hepatitis (i.e., the ascites is not caused by primary biliary cholangitis) or primary biliary cholangitis (i.e., the ascites is not caused by viral hepatitis), such teachings meet Applicant’s claim 8.
In claim 13, Applicant recites “[a] method of treating a patient with diuretic intractable ascites” via “administering to said patient a therapeutically effective amount of docarpamine”, wherein said patient experienced one or more diuretic-induced complications, e.g., diuretic-induced renal impairment.
Funasaki et al. teaches the administration of oral docarpamine at a dose of 2250 mg three times daily to cirrhotic patients with refractory ascites, noting further that 
Paragraph)”, Applicant’s claim 1 is interpreted for examination as defining an amount of docarpamine that is >2,250 mg/day.6, Case No. 2 exhibited creatinine of 2.5 mg/dL, and Case No. 5 exhibited creatinine of 2.4 mg/dL) (Table 6, p.2480). Such teachings clearly establish that Funasaki et al. administered oral docarpamine in a therapeutically effective amount to a subject with refractory ascites, in which the ascites could not be mobilized or prevented as a result of diuretic-induced renal impairment that precluded the use of an effective dosage of diuretic (as Funasaki et al. clearly teaches that such ascites was refractory to prior diuretic therapy; Specification, p.13, |.7-10). Note that these subjects meet Applicant’s definition of “diuretic-induced renal impairment” as evidenced by a serum creatinine level of >2 mg/dL in patients with “treatment-responsive ascites” (as the ascites responded to treatment with docarpamine, this is understood to constitute “treatment-responsive ascites”; Specification, p.13, |.27-29).
Funasaki et al. differs from the instant claims only insofar as it does not explicitly teach that the patient was (i) treated for >1 week with doses of furosemide >80 mg/day and/or spironolactone >100 mg/day (claim 4), or (ii) unresponsive to sodium-restricted diet and intensive diuretic therapy (claim 11).

With regards to Claim 7., In claim 7, Funasaki et al. teaches an experimental study of seven patients with cirrhosis due to either hepatitis B or hepatitis C viral infection or alcohol consumption — one of which exhibited ascites due to cirrhosis caused by alcohol consumption — and six healthy subjects as controls, to determine the effects of oral docarpamine   administered as a single 750 mg dose, or 2250 mg three times daily on plasma dopamine levels (col.2, para. 3, p.2475-col.1, para.1, p.2476).  A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in modifying Funasaki’s method for treating refractory ascites in cirrhotic patients by administering oral docarpamine specifically to a patient with ascites due to alcoholic cirrhosis because Funasaki et al. teaches the administration of docarpamine to cirrhotic patients of varying etiologies with refractory ascites, and further teaches ascites as a consequence of alcoholic cirrhosis. The skilled artisan would have found it prima facie obvious to administer Funasaki’s oral docarpamine to a patient with ascites due to alcoholic cirrhosis in view of the efficacy of orally administered docarpamine therapy in 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in applying Funasaki’s method for treating refractory ascites via orally administered docarpamine specifically to a refractory ascites patient that was treated with intensive diuretic therapy — spironolactone (400 mg/day) plus furosemide (160 mg/day) - for at least one week prior to administering docarpamine because Funasaki et al. teaches administration of oral docarpamine therapy to refractory ascites patients that had failed dietary sodium restriction and standard diuretic therapy with spironolactone or furosemide for 2-6 months prior to docarpamine treatment. The skilled artisan would have found it prima facie obvious to apply Funasaki’s method for treating refractory ascites via orally administered docarpamine specifically to a patient with refractory ascites unresponsive to dietary sodium restriction and intensive diuretic therapy for more than 1 week duration because Funasaki et al. teaches the efficacy of oral docarpamine in reducing or eliminating ascites in patients that had been previously unresponsive to several months of dietary sodium restriction and maximal diuretic therapy.
Applicant should note that the dietary sodium restriction (60 mEq/day) and intensive diuretic therapy described by Arroyo et al. of spironolactone (400 mg/day) plus furosemide (160 mg/day) for at least one week meets Applicant’s instantly claimed 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Funasaki et al. (‘Effects of a New Orally Active Dopamine Prodrug, Docarpamine, on Refractory Ascites: A Pilot Study’, Am J Gastroenterol, 1999; 94:2475-2481, cited by Applicant on the IDS) as applied to claims 1-5, 7-8, 11 and 13-14 above, and further in view of     Siqueira et al. (“Refractory Ascites: Pathogenesis, Clinical Impact, and Management”, Gastroenterology & Hepatology, 2009; 5(9):647-656, cited by Applicant on the IDS).
Funasaki et al. teach as discussed supra and are applied here in the same manner.  The cited references does not explicitly teach at least one second  dministration of docarpamine during which the patient is also treated with furosemide >80 mg/day and/or spironolactone >100 mg/day (claim 6).
Siqueira et al. teaches that standard diuretic therapy for the treatment of ascites uses spironolactone at a starting dose of 100 mg/day, which may be increased to 400 mg/day gradually to maximize diuretic response, and further wherein furosemide may 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in modifying the oral docarpamine therapy with concurrent diuretic therapy for treating refractory ascites as disclosed by Funasaki et al. by increasing the concurrent diuretic dose to spironolactone >100 mg/day and/or furosemide >80 mg/day because Siqueira et al. teaches the administration of spironolactone and furosemide as standard diuretic therapy for treatment of ascites in doses of 100-400 mg/day and 40-160 mg/day, respectively. The skilled artisan would have been motivated to increase the concurrent dose of spironolactone and furosemide to be administered to the ascites patients of Funasaki et al. with the oral docarpamine therapy described therein because Funasaki et al. teaches the function of oral docarpamine to increase renal blood flow and glomerular filtration rate in ascites patients with diuretic-induced renal impairment - an effect that would have permitted the use of increased doses of concurrent diuretic therapy as a result of its function in reversing diuretic-induced renal impairment. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer subsequent oral docarpamine administrations with concurrent diuretic therapy of furosemide (>80 mg/day) and/or spironolactone (>100 mg/day) for maximal treatment of refractory ascites, as suggested by Funasaki in view of Siqueira’s teachings. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Funasaki et al. (Effects of a New Orally Active Dopamine Prodrug, Docarpamine, on Refractory Ascites: A Pilot Study’, Am J Gastroentero!l, 1999; 94:2475-2481, cited by Applicant on the IDS)  as applied to claims 1-5, 7-8, 11 and 13-14 above, and further in view of  Pedersen et al. (“Management of Cirrhotic Ascites”, Ther Adv Chronic Dis, 2015; 6(8):124-137).
Funasaki et al. teach as discussed supra and are applied here in the same manner.  Funasaki et al. differs from the instant claims only insofar as it does not explicitly teach that prior to treatment (i) the patient required LVP at a minimum of 3 times in 60 days, 4 times in 90 days, or at least once every 30 days over a 90 day period (claim 10), or (ii) the patient has a 24 h urinary sodium excretion of <40 mEq during treatment with one or more diuretic agents (claim 12).
Pedersen et al. teaches that refractory ascites is primarily treated with repeated LVPs (col.1, para.3, p.130). Pedersen et al. teaches that diuretic therapy should be discontinued or at least reduced in patients with diuretic-induced complications, but that remaining patients should have urine sodium concentration measured to determine whether diuretic therapy should be discontinued (col.2, para.3, p.130). Pedersen et al. teaches that the natriuretic effect of diuretic therapy is insufficient if urinary sodium excretion is <30 mmol/day® (col.2, para.3, p.130). Pedersen et al. further teaches that, in the case of recurrent ascites and requirement for frequent LVPs (>3/month), patients should be considered for alternative therapy, such as TIPS (transjugular intrahepatic portosystemic shunt) (col.2, para.4, p.130).

skilled artisan would have found it prima facie obvious to apply Funasaki’s method for treating refractory ascites via orally administered docarpamine specifically to a patient with refractory ascites requiring frequent LVPs of >3/month because Pedersen et al. suggests the use of alternative therapeutic modalities when the patient exhibits recurrent ascites and a need for LVP at a frequency of more than 3 times in a 30 day period. The ordinarily skilled artisan would have, therefore, reasonably considered other
alternative efficacious therapies for the treatment of refractory ascites, such as Funasaki’s oral docarpamine therapy, in view of the inability to manage recurrent ascites through LVP alone. Applicant should note that Pedersen’s disclosed frequency of >3 LVPs per month (or 30 day period) meets Applicant’s limitation specifying that the patient require LVP at a minimum of 3 times in 60 days, 4 times in 90 days, or at least once every 30 days over a 90 day period. A person of ordinary skill in the art before the effective filing date of the claimed invention would have also had a reasonable expectation of success in applying Funasaki’s method for treating refractory ascites via orally administered docarpamine specifically to an ascites patient with 24 h urinary sodium excretion <30 mmol (80 mEq) because Pedersen et al. teaches that the natriuretic effect of diuretic therapy is insufficient with urinary sodium excretion below 30 .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Funasaki et al. (‘Effects of a New Orally Active Dopamine Prodrug, Docarpamine, on Refractory Ascites: A Pilot Study”, Am J Gastroenterol, 1999; 94:2475-2481, cited by Applicant on the IDS) as applied to claims 1-5, 7-8, 11 and 13-14 above, and further in view of  of Rosoff et al. (“Studies of Renin and Aldosterone in Cirrhotic Patients with Ascites”, Gastroenterology, 1975; 69:698- 705).
Funasaki et al. teach as discussed supra and are applied here in the same manner. Funasaki et al. differs from the instant claims only insofar as it does not explicitly teach that the cirrhotic patients with refractory ascites exhibited a serum aldosterone level >21 ng/dL and/or a serum renin concentration >40 pg/mL (claim 9).
.  
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 3-14 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of 3-14 of copending Application No. 17/375087(co-pending ‘087). This is a provisional double patenting rejection since the conflicting claims have not in fact been patented. 
Claims 1 -14  are provisionally rejected under 35 U.S.C. §101 as claiming the same invention as that of claims 1-14  of U.S. Patent Application No. 17/244,139. This 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will 
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over (i) claims 1 of U.S. Patent Application No. 17/375,087 (‘087)  This is a provisional nonstatutory double patenting rejection.
 Instant claim 1 is drawn to a  method of treating a patient with ascites, comprising administering to said patient a therapeutically effective amount of docarpamine  and Claim 2 is drawn to a method according to claim 1, wherein said therapeutically effective amount of docarpamine is greater than 2,250 per day.
Claim 1 of ‘087 is drawn to a method of treating a patient with ascites, comprising administering to said patient a therapeutically effective amount of docarpamine, wherein said therapeutically effective amount of docarpamine is greater than 2,250 per day.
The claims are prima facia obvious as they ‘087 claims encompasses the limitations of both instant claims 1-2.
Conclusion
Claims 1-14 are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/Primary Examiner, Art Unit 1629